THEAITORNEY                   GENERAL
                                   OFTEXAS




Dr. W. A. Davis, State Registrar
Bureau of Vital Statirtlcs
Texas State Board of Health
Austin 2, Texas

Dear Sir:                                   Opinion No. O-7001

                                           Re:   Birth certificate8 for
                                                 adopted children.

            Your request for our opinion on the above question reads a8 follows:

          "I am enclosing a photostatic copy of a letter received from
     Hon. Leland M. Johnson, Attorney at Law, Dallas, Texas, and also a
     copy of my reply, and a photoatatic copy of the birth certificate
     which was filed for the adopted child.

          "May I ask you to look over them carefully, and if I am in er-
     ror In declining to falsify the birth certificate of this child by
     giving the place of adoption as the place of birth, will you please
     call my attention to it immediately."

            The letter to you from Honorable Leland M. Johnson reads as follows:

            "Please mail me a Birth Certificate for Darla Jan Clayton.

          "I recently wrote requesting a Certificate but apparently made
     the mistake of calling for a photostatic copy of a certificate which
     I had enclosed in my letter on the occasion, and you.responded by
     sending me a photostatic copy of a certificate which is of no use
     and benefit to my clients, the adopting parties. a,~

          "You will find enclosed a photostatic copy for,which I wish
     to make this inquiry:

            "1. The adopting parents desire that the birth certificate
            show the child to be born in Dallas, Dallas County, Texas,
            rather than Louisville, Jefferson County, Kentucky. 18 that
            request met on the after-adoption certificate?

            "2, You will note on the photostatic copy enclosed that
            Items 20 and 21 are not answered, and should not the after-
            adoption certificate of birth show an answer of one (1) child?
Dr. W. A. Davis, page 2 (0-7001,j



          "I herewith enclose my check for $0.50 for the Birth Certi-
     ficate above requested. Piease mal,lsame~to the writer."

         Your reply to said letter i,sas follows:

          "I have your letter of December 11.

         "You returned with that letter a photostatic copy of the
    birth record of Darla Jar:Clayton, the adopted child of Archie
    Davis Clayton and his wife. The certifi,cateshows that she was
    born March 18, 194,sin Louieville, Jefferson County, Kentucky.
    You also enclose your check No. ,331for fifty cents, on the
    Texas Bank and Trust Compan,y,and state that the adopting par-
    ents desire the birth certificate to show that the child was
    born in Dallas, Dallas Cour.ty,Texas, where adopted, rather
    than in Louisville, Jefferson County, Kentucky, where the child
    was born.

         "Further, you ask that item 20 'number of children born to
    this mother including this birth' be shown as 1, and item 21
    'number of children born to this mother and now living' as 1.

         "The State Regi.strarwas not preeent at either the birth
    or the adoption of this child a:ndcan know nothing except what
    the records show. Upon the receipt of the adoption decree, the
    birth certificate for the adopted child is written so as to show
    the facts stated in the adoption decree, the report of adoption,
    and the information furnished relative to the adopting parente.

         "I cannot comply with the request of your clients and change
    the record so as to show ,theplace of adoption as the place of
    birth, for that would be contradictory to all 3 of the documents
    previously filed. I cannot show that this was the first child
    born to this mother unless the statement furnished by the adopt-
    ing parents carried .thatinformation.

         "If this child is the natural child of either Mr. Clayton or
    Mrs. Clayton, then the form upon which the information was fur-
    nished relative to the adopting parents should have been changed
    so as to show that fact. This could have been done by etriking
    out the words 'by adoption' in the proper place.

         "As to items 20 and 21, if Darla Jan Clayton was born to
    Mrlr.Clayton, then items 20 and 21 should be filled out accord-
    ing to the facts.

         "I am sure that your clients after thinking the matter over
    will not insist that I substitute on the birth certificate the
    place of adoption for the place of birth, for such is not the
    case unless the other records are in error.
Dr. W. A. Davis, page   3 (o-7001)


          “Since I cannot comply with your request, I am returning
     the fifty cents with this letter, and also the photostatic copy
     of the record issued December 6, 1945.”

          The photostatic copy of the birth certificate of the child referred
to shows that said child w&a born in Louisville, Jefferson County, Kentucky.

          In our opinion, you were not in error in declining to give the place
of adoption a8 the place of birth of said child, for the following reasons:

          Art. 46a, Sec. 1, Vernon’s Annotated Civil Statutes, provides in
part as followB:

          “Any adult resident of thia State may petition the District
     Court in the Dietrict of his residence or In the District of the
     residence of the child to be adopted for leave to adopt a minor
     child; such petition shall set forth the facts relevant to peti-
     tioner and child, and be verified by the affidavit of the peti-
     tioner. * * *’

          One of the facts relevant to the child that should be set forth In
said petition is the place of birth of said child.

         Art.   4477,Rule 47a, Subdivision 26, is in p&t 88 follows:
         “Provided further upon entry of final order of adoption the
    Judge or Clerk of Court shall notify the Registrar of vital eta-
    tlstics in State Department of Health of action taken, giving the
    names and addreeses of the natural parents if known or of the
    child’s next kin, the date bf birth and name of such child before
    and after adoption and the name and addreaees ‘of foster parents.
    * * * Upon receipt of copy of any final order of adoption the
    State Registrar of Vital Statletics shall cause to be made a rec-
    ord of the birth in the new name or namea of the adopting parent8
    or parent.”

          Said Rule 47a’also providea a8 follows:

          “That the certificate of birth shall contain the following
     items, which are hereby declared nec~esearyfor the legal, social,
     and sanitary purposes subserved by registration records;

         “(1) Place of birth, including State, county, precinct,
    town, or city. If in a city, the ward,’street, @nd,houae number;
    if in a hoepital or other Institution, the name of the Bame to be
    given, instead of the etreet and house numb&.”

          We think it ie clear from the above provisions of the >statuteBthat
the actual place of birth of aatd child ir required to be stated in said cer-
tificate of tirth. There is no Buthority for eubstituting for the place of
                                                              .   ,.




Dr. W. A. Davis, page 4 (o-7001)



birth the place of adoption. This is tmJe for the additional reason that such
change might interfere with the identificatl,onof such child and prevent said
child from inheriting from its natural parents, though Section 9 of Art. 46a
specifically provides tha% nothing in said law shall prevent an adopted child
from inheriting from i,tanatural parents, and that all adopted children shall
inherit from the adopted.as well aB its natural parenta.

                                                       Yom-e very truly,

APPROVED JAN 22, 1946                            ATTORNEY GENERAL OFTEXAS

/a/ Carlo6 C. Ashley
                                                 By    /B/ Jas. W. Baeaett
'FIIISTASSISTAiQ                                           Jas. W. Baesett
 ATTORNEY GENERAL       '                                        Aselstant

JWB:LJ:LM


                                          APPROVED
                                          OPINION
                                         COMMI!J.TEE
                                         BY /B/ EUE
                                           CHAIRMAN